Citation Nr: 0945112	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
thoracolumbar strain with secondary posttraumatic arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for healed 
fractures of the right seventh and left second through 
seventh ribs, with history of a left hemopneumothorax.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

4.  Entitlement to service connection for bilateral ankle 
arthritis, also claimed as rheumatoid arthritis.

5.  Entitlement to service connection for left hand and 
carpal joint arthritis, also claimed as rheumatoid arthritis.

6.  Entitlement to service connection for right hand and 
wrist rheumatoid arthritis.

7.  Entitlement to service connection for cervical spine 
arthritis and spondylosis, also claimed as rheumatoid 
arthritis.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
injury, also claimed as rheumatoid arthritis.

9.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The RO adjudicated the Veteran's right knee injury claim as a 
de novo claim.  However, this claim was previously 
adjudicated in an unappealed September 2004 rating decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
actions of the RO and has recharacterized the issue 
accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

All claims, except for the claims for increased evaluations 
for thoracolumbar spine and rib disabilities, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine 
disorder is not productive of flexion limited to 30 degrees 
or ankylosis and does not require doctor-prescribed bedrest.

2.  The Veteran does have mild right L5 radiculopathy 
associated with his service-connected thoracolumbar spine 
disorder.

3.  The Veteran's service-connected healed fractures of the 
right seventh and left second through seventh ribs, with 
history of a left hemopneumothorax, have been shown to be 
entirely asymptomatic, other than mild tenderness on 
palpation; there is no evidence of such findings as painful 
motion, functional loss due to pain, flare-ups, excess 
fatigability, or weakness


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic thoracolumbar strain with secondary posttraumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2009).

2.  The criteria for a separate 10 percent evaluation for 
mild right L5 radiculopathy associated with the service-
connected thoracolumbar spine disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for a compensable evaluation for healed 
fractures of the right seventh and left second through 
seventh ribs, with history of a left hemopneumothorax, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.20, 4.27, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  In cases of  rating by analogy, the diagnostic 
code number will be "built-up" with the first two digits 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved, and a 
final two digits of "99" for all unlisted conditions.  
38 C.F.R. §§ 4.20, 4.27.

B.  Chronic thoracolumbar strain with secondary posttraumatic 
arthritis

In this case, the Veteran's chronic thoracolumbar strain with 
secondary posttraumatic arthritis has been evaluated at the 
20 percent rate.  

Under the formula for rating spine disorders (Diagnostic 
Codes 5235-5242), a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

In other words, given the above criteria, the Veteran is 
entitled to an increased evaluation only on three bases: 
limitation of flexion to 30 degrees (bearing in mind the 
applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Other symptoms, 
such as limitation of motions other than flexion, muscle 
spasm, and abnormal spinal contour, are fully contemplated by 
the assigned 20 percent evaluation and do not warrant further 
discussion with regard to the question of whether an 
increased evaluation is warranted.

In making its determination, the Board has considered the 
findings from the October 2005, September 2006, and March 
2008 VA examinations, as well as a May 2008 examination 
report addendum and his reports of outpatient treatment.  

As to forward flexion, the most severe finding has been from 
the March 2008 VA examination report.  This examination 
revealed forward flexion to 60 degrees with pain.  The 
examiner, however, noted that the Veteran's range of motion 
of the lumbar spine was not additionally limited following 
repetitive use.  The other two examinations showed pain-free 
motion to at least 80 degrees.  There is no suggestion of 
such painful motion, functional loss due to pain, weakness, 
excess fatigability, or flare-ups that, when combined with 
the range of motion studies of record, indicate a disability 
that is commensurate to flexion limited to 30 degrees.  See 
38 C.F.R. §§ 4.40, 4.45.  Accordingly, there is no basis for 
an increased evaluation on account of flexion.

A review of the cited evidence shows no indication whatsoever 
of ankylosis of any segment of the thoracolumbar spine, or of 
any reports of doctor-prescribed bedrest (e.g., 
incapacitating episodes) resulting from the service-connected 
spine disability.  Consequently, there is no basis whatsoever 
for an increased evaluation for the underlying disability.  

The remaining question for the Board is whether there exists 
any basis for a grant of separate evaluations for associated 
objective neurological abnormalities, as the Veteran's 
disability encompasses intervertebral disc syndrome.  In this 
regard, the Board notes that the Veteran underwent a VA 
peripheral nerves examination in March 2008, during which he 
reported no particular complaints of radiation of pain from 
his back to his legs but did note that, on occasion, his left 
foot was less strong than the left.  

The examination revealed weakness in extensor hallucis longus 
muscle and, to a lesser extent, the tibialis anterior muscle.  
There also was a decrease in monofilament light touch in the 
distribution of the L5 dermatome, and ankle jerk was absent.  
A diagnosis of right L5 radiculopathy was rendered.  The 
Board finds that these symptoms are indicative of mild, but 
not greater, lumbar radiculopathy.  Accordingly, a separate 
10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, which concerns mild incomplete paralysis of the 
sciatic nerve, is warranted.  See 38 C.F.R. § 4.20.

Overall, there exists no basis for an evaluation in excess of 
20 percent for the service-connected chronic thoracolumbar 
strain with secondary posttraumatic arthritis, and the 
Veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.  At the same time, the criteria for a separate 
10 percent evaluation for right L5 radiculopathy have been 
met.  To that extent only, the appeal is granted.

C.  Healed fractures of the right seventh and left second 
through seventh ribs, with history of a left hemopneumothorax

The Veteran's service-connected healed fractures of the right 
seventh and left second through seventh ribs, with history of 
a left hemopneumothorax, have been evaluated by the RO under 
38 C.F.R. § 4.97, Diagnostic Code 6818, concerning residuals 
of injuries of the pleural cavity, including gunshot wounds.  
This diagnostic code, however, was removed from the Schedule 
for Rating Disabilities as part of the revisions to the 
criteria for evaluating respiratory disorders effectuated on 
October 7, 1996.  Given that the Veteran's current claim for 
an increased evaluation was received many years later, in 
August 2005, this deleted diagnostic code is no longer 
applicable to the case at hand.  The Veteran's disability is 
most analogous to removal of the ribs, evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  See 38 C.F.R. 
§§ 4.20, 4.27.  The Veteran was notified of the provisions of 
this diagnostic code in a May 2008 RO letter.  

Under Diagnostic Code 5297, a minimum compensable evaluation 
of 10 percent is assigned for the removal of one rib, or a 
resection of two or more ribs without regeneration.  Higher 
evaluations are assigned for the removal of two (20 percent), 
three or four (30 percent), five or six (40 percent), or more 
than six (50 percent) ribs.  The rating for rib resection or 
removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of the pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.

The Veteran's disability was addressed by VA bones 
examinations from January 2006 and March 2008.  The 
examination reports indicate recurring episodes of chest 
pain, described as occasional dull chronic ache of 2/10 in 
intensity but without flare-ups in January 2006 and as daily 
flares of pain lasting at least an hour in March 2008.  These 
examinations revealed tenderness, described as mild to 
palpation over the left third rib in the midclavicular line 
in January 2006 and as minimal over the second and third left 
ribs in March 2008.  However, the examinations revealed no 
evidence of deformity, angulation, false motion, shortening, 
intraarticular involvement, malunion, nonunion, loose motion, 
false joint, gross abnormality, infection, crepitus, or 
erythema.  The Veteran was noted to have no tender motion 
with inspiration or expiration or pain with movement of the 
arms in January 2006, and the March 2008 VA examination 
revealed full excursion of the chest cavity and no ankylosis.  
X-rays from January 2006 revealed an old healed rib fracture 
on the right side with a solid bony union, with the ribs 
otherwise normal.

In summary, the Veteran's examinations have been entirely 
asymptomatic, aside from some mild tenderness to palpation.  
Absent further impairment, the Board cannot find that the 
disability is analogous to the removal of one rib, or a 
resection of two or more ribs without regeneration, as would 
warrant a 10 percent evaluation under Diagnostic Code 5297.  
There is no evidence of such findings as painful motion, 
functional loss due to pain, flare-ups, excess fatigability, 
or weakness.  See DeLuca v. Brown, supra.  Finally, there has 
been no objective evidence of actual pain on examination, and 
this disability does not involve arthritis of any joint.  See 
38 C.F.R. § 4.59.

For all of the above reasons, the Board finds no basis for a 
compensable evaluation for the Veteran's service-connected 
healed fractures of the right seventh and left second through 
seventh ribs, with history of a left hemopneumothorax, and 
the Veteran's claim for that benefit must accordingly be 
denied.  38 C.F.R. §§ 4.3, 4.31.

D.  Staged and extra-schedular evaluations

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

II.  Duties to notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) in regard to the thoracolumbar spine claim was 
furnished to the Veteran in October 2005, prior to the 
appealed rating decision.  In March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In May 2008, the Veteran was 
furnished with a corrective letter including the rating 
criteria for both the thoracolumbar spine and rib claims, and 
this letter also addressed the specific types of evidence 
(lay and medical, to include specific laboratory findings) 
needed to support increased evaluations.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations that were fully adequate 
for the purpose of determining whether increased evaluations 
are warranted, as the examinations addressed both the types 
of findings relevant to the applicable diagnostic criteria 
and the considerations of 38 C.F.R. §§ 4.40 and 4.45.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic thoracolumbar strain with secondary posttraumatic 
arthritis is denied.

Entitlement to a separate 10 percent evaluation for mild 
right L5 radiculopathy associated with the service-connected 
thoracolumbar spine disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for healed fractures 
of the right seventh and left second through seventh ribs, 
with history of a left hemopneumothorax, is denied.





REMAND

The Veteran's claim for an increased evaluation for bilateral 
hearing loss is subject to the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions of 38 C.F.R. 
§ 3.321(b)(1) did not rely exclusively on objective test 
results to determine whether referral for an extra-schedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.

The Veteran underwent VA audiological examinations in January 
2006 and March 2008.  These examinations included the 
requisite pure tone threshold and Maryland CNC testing, but 
the examiner (the same person conducted both examinations) 
provided no commentary regarding the functional effects 
caused by the Veteran's hearing loss disability.  Moreover, 
the examination reports contain no summary of any specific 
subjective complaints from the Veteran as to such functional 
effects, other than a blanket statement from the January 2006 
report that "all" situations cause "the greatest 
difficulty in terms of hearing loss."  As a consequence, 
there is insufficient information from these reports to 
ascertain whether referral for an extra-schedular rating is 
warranted, as required by Martinak.  Consequently, a more 
comprehensive VA audiological examination is warranted.  Id.

With regard to each of the disorders for which the Veteran is 
claiming service connection, he has asserted that the 
disorders have continuously existed as rheumatoid arthritis 
since an in-service January 1971 automobile accident.  In a 
July 2004 release form, he described treatment at St. 
Joseph's Hospital in Buckhannon, West Virginia in January 
1972 for a "car wreck," whereas in a December 2005 release 
form he dated such treatment as being from January 1971.  
Also, in December 2005, the Veteran reported that he was 
treated for rheumatoid arthritis at Red Stone Arsenal in 
Alabama in 1971.  

At present, the Veteran's claims file includes a one-page 
discharge summary from St. Joseph's Hospital dated in 
November 1971, which, among other things, includes diagnoses 
of a laceration "of left occiput and left neck" and 
"[m]ultiple contusions and soft tissue injury."  Subsequent 
to service, he has been treated for symptoms corresponding to 
all of his claimed disabilities.

Given that the Veteran has reported medical treatment for his 
claimed disabilities during service on dates that do not 
correspond with the November 1971 hospital report, the Board 
cannot ascertain whether there exist additional and relevant 
in-service treatment records of such disabilities.  The Board 
also notes that the Veteran has made contentions of 
continuity of symptomatology since service, and he has not 
been afforded a VA examination in conjunction with these 
claims to date.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that additional 
evidentiary development, including further medical record 
searches and a VA examination, is warranted.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a right 
knee injury, also claimed as rheumatoid arthritis, is subject 
to the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) that, in the context of a claim to reopen on the basis 
of new and material evidence, VA must examine the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information 
that would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  As noted above, 
however, the RO addressed this claim on a de novo basis 
despite the prior unappealed September 2004 rating decision, 
and the notice letters to the Veteran from December 2005 
accordingly contained none of the information required under 
Kent.  

As noted above, the submission of new and material evidence 
is a jurisdictional requirement for examination of the merits 
of a previously denied claim - thus, the RO's defacto 
reopening is not conclusive on the Board.  A corrective 
letter is therefore required to ensure compliance with Kent.

The determination of the Veteran's increased rating and 
service connection claims could substantially affect the 
Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  As such, action on that claim 
must be deferred until the development on the remaining 
issues has been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  A notice letter must be issued to the 
veteran in accordance with Kent v. 
Nicholson in regard to the right knee 
claim injury.  The veteran must be 
informed of both: (1) the basis for the 
prior denial in September 2004, and (2) 
the type of new evidence (e.g.,  evidence 
not previously submitted) required to 
reopen the claim.  This letter must also, 
more generally, specify the type of 
information and evidence that is 
necessary to substantiate the underlying 
claim for service connection

2.  After securing a signed release form, 
all records of medical treatment from 
1971-72 from St. Joseph's Hospital must 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be included in the claims file.

3.  Further efforts must also be made to 
ensure that all available service 
treatment records are obtained.  
Specifically, the National Personnel 
Records Center (NPRC) must be contacted 
to ascertain if there exist any treatment 
records of the Veteran from Red Stone 
Arsenal in Alabama in 1971-72.  If 
further evidentiary development is 
suggested by NPRC, that development must 
be accomplished as well.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect must be included in the claims 
file.

4.  The Veteran must be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
symptoms, severity, and functional 
effects of his service-connected 
bilateral hearing loss.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

The examination must encompass pure tone 
threshold and Maryland CNC testing.  
Moreover, the examiner must interview the 
Veteran to ascertain all specific 
functional effects in his daily life that 
result from his service-connected 
bilateral hearing loss.  In analyzing the 
objective examination findings, the 
examiner must specify the extent to which 
certain activities are limited or 
precluded on account of the bilateral 
hearing loss.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran must also be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
disabilities of the bilateral ankles, 
bilateral wrists and hands, and cervical 
spine.  The Veteran's claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner must be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
claimed disorders.  The examiner must 
further comment on whether the Veteran 
has a diagnosis of rheumatoid arthritis.  
If, for any of the claimed disorders, 
there exists no current disability, the 
examiner must so state.  

For each claimed disorder, the examiner 
must issue an opinion as to whether the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service, including treatment following an 
in-service automobile accident.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the issues of entitlement to 
an increased evaluation for bilateral 
hearing loss; entitlement to service 
connection for bilateral ankle arthritis, 
left hand and carpal joint arthritis, 
right hand and wrist rheumatoid 
arthritis, and cervical spine arthritis 
and spondylosis, all also claimed as 
rheumatoid arthritis; whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a right knee injury; and entitlement to 
TDIU must be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Vito A. Clementi
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


